 

UNITED STATES DISTRICT COURT

 

USDC 8 ]

 

 

  

SOUTHERN DISTRICT OF NEW YORK | BOCUMEN

X BLECQES ONTO AL ty ILE? |

UNITED STATES OF AMERICA ne '

ORDER a
Vv. ——— TT
RONALD TAYLOR, 14 CR 510 (VB)
Defendant.

x

 

A conference in the above matter is scheduled for July 14, 2021, at 9:30 a.m. The Court
expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:

https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020. pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be
permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: June 23, 2021
White Plains, NY

SO ORDERED:

|

Vincent L. Briccetti
United States District Judge

 

 
